Citation Nr: 0531399	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1942.  He died in December 1985.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO determined that new and 
material evidence to reopen a claim of service connection for 
the cause of the veteran's death had not been received.

In November 2005, the appellant's motion to advance her case 
on the Board's docket was granted pursuant to 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).  

In several statements the appellant has expressed interest in 
obtaining CHAMPVA insurance.  This request should be raised 
with her representative and/or the RO.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for Marie Strumpell type arthritis of the lumbar 
spine and sacroiliac joints (except cervical), evaluated as 
50 percent disabling.

2.  In a rating decision in February 1986, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  In a March 1986 letter the appellant was 
informed that her claim for death benefits was denied as the 
evidence did not establish that the veteran's death was due 
to a service-connected disability.   

3.  The appellant's notice of disagreement with that decision 
was determined to have been not timely filed.  That decision 
was appealed and the Board issued a decision in April 1988 
that found timeliness of the appellant's appeal of a claim 
for death benefits was not established.  Therefore, the 
February 1986 RO decision is final.

4.  The evidence received since the February 1986 rating 
decision is not new and material; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision wherein the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C. § 4005 (1982);  38 
C.F.R. § 3.104(a) (1985); 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2005). 

2.  Evidence received since the final February 1986 rating 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is not new 
and material and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a)(2005); however, the revision 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim in this 
case which, was filed at the RO in July 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2005).

In a February 1986 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant had submitted a claim in January 1986 wherein 
she contended that her husband died from a fall caused by a 
catch in his back due to his service-connected arthritis.  
With her claim she submitted a copy of the veteran's death 
certificate and a January 1986 report, in part, from Dr. W. 
B. H., a private doctor, regarding the sufficiency of an 
injury to produce death.  According to the veteran's death 
certificate, he died in December 1985 from acute renal 
failure due to multiple rib fractures.  A condition 
contributing to death but not related to the cause of death 
stated was chronic obstructive pulmonary disease (COPD).  The 
January 1986 private medical report indicated that the 
veteran had fallen across a table in his home striking his 
left posterior rib cage and fracturing several ribs.  The 
appellant contended that the private doctor's statement 
verified that the veteran died from a fall caused by the 
catch in his back due to his service connected arthritis.  

At the time of death, the veteran was rated 50 percent for 
service-connected Marie Strumpell disease of the lumbar spine 
and sacroiliac joints.  He was not service connected for 
degenerative arthritis of the cervical spine or for COPD.  
The RO determined that there was no evidence that the 
veteran's service-connected condition had caused the veteran 
to fall.  The private doctor's statement that the multiple 
rib fractures were significant enough to precipitate the 
acute renal failure and worsening of the COPD could not be 
construed as meaning the veteran's death was etiologically 
related or due to his service connected low back condition.  
The evidence failed to show that the veteran's service-
connected Marie Strumpell disease was a primary cause of 
death, nor was the service-connected disability a 
contributory cause of death.

In March 1986, the appellant was informed of the denial and 
notified of the one-year limitation for appealing the denial.  
A notice of disagreement received from the appellant in June 
1987 was found to be not timely filed.  The appellant 
appealed the RO's decision on timeliness of the appeal of a 
February 1986 rating decision.  In an April 1988 decision, 
the Board determined that timeliness of the appellant's 
appeal of a claim for death benefits was not established.  
The benefit sought on appeal was denied.  Therefore, the 
February 1986 rating decision is a final decision.

The appellant submitted an informal claim in July 2001 with a 
more complete copy of the medical statement prepared in 
January 1986 by Dr. W. B. H., who was the attending doctor 
during the veteran's final hospitalization.  The part of the 
page that had not been previously submitted indicates the 
doctor first attended the deceased in December 1985, 
approximately a week prior to the veteran's death.  He was 
chronically ill in acute respiratory distress with severe 
pain on palpation over the left lateral rib cage.  No other 
medical conditions were shown as having been treated.  The 
primary cause of death was multiple rib fractures; COPD and 
acute renal failure were secondary or contributory causes.  
No remote causes were shown.  

A hand-written notation on the July 2001 claim notes that the 
RO sent the appellant an Application for Dependency and 
Indemnity Compensation in April 2002.  The appellant returned 
that form in January 2003, and included a copy of the January 
1986 medical report now including a heading showing that it 
was a physician's statement as proof of claim for an 
insurance claim.  The appellant had annotated the report 
stating that it was an accident insurance policy that paid 
off and she claimed that payment would not have been made had 
the company not been certain that the fall caused the 
veteran's death.  

Additional evidence received in February 2003 consisted of a 
duplicate copy of the January 1986 medical report prepared by 
Dr. W.B.H., records for the terminal hospitalization; and a 
duplicate copy of the veteran's death certificate.  

With her substantive appeal, the appellant submitted a 
duplicate copy of the death certificate with her written 
comment on the document that the veteran's back caused the 
fall; a duplicate copy of the January 1986 medical report 
with her contention that the insurance company would not have 
paid the claim if the fall was not the cause of death, and a 
copy of the statement of the case with her contentions 
written on it.  

The appellant contends that the veteran's service-connected 
back condition caused him to occasionally fall and one of the 
falls resulted in multiple rib fractures causing acute renal 
failure and death.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted or received to 
reopen the claim for service connection for cause of death.  
While the records regarding the veteran's hospitalization in 
December 1985 and a complete copy of the January 1986 medical 
report prepared by Dr. W.B.H. constitute "new" evidence in 
that they were not of record at the time of the previous 
final decision, they are not material evidence because they 
do not bear directly and substantially on the issue at hand 
nor is that evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard, this evidence does not show that the acute 
renal failure due to multiple rib fractures which caused the 
veteran's death and COPD which contributed to the veteran's 
death were etiologically related to pathology or 
symptomatology incurred during service.  In addition, this 
evidence does not show that the service-connected disability 
was a contributory cause of the veteran's death.  

Furthermore, the only other additional evidence submitted by 
the appellant, a copy of the veteran's death certificate is 
duplicative of evidence already associated with the claims 
file and, therefore, is not new.  Duplicate statements or 
documents, by their very nature, may not be new and material.  
38 C.F.R. § 3.156.  

The Board recognizes that the appellant sincerely believes 
that the veteran's death was due to disabilities related to 
his service-connected arthritis of the lumbar spine and 
sacroiliac joints.  However, the appellant is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received 
subsequent to the February 1986 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for the cause of the veteran's death.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Finally, the Board notes that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2003 and 
March 2003, rating decisions in March and June 2003, and a 
statement of the case (SOC) in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Although the January 2004 SOC 
included a recitation of the version of 38 C.F.R. § 3.156(a) 
which does not apply to this claim, the reasons and bases 
portion of the SOC used the correct version and specifically 
explained to the appellant what the evidence must show in 
order to reopen the claim.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


